DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 69-88 are presented for examination.
Claim Objections
Claim 84 is objected to because of the following informalities:  Misspelled “authorised”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: As per claims 69 and 82, the “system” claim requires two or more structures to be properly defined as a system.  The system claims 69 and 82 only have one structure “a first lookup table”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 69-85 are rejected under 35 U.S.C. 103 as being unpatentable over Kopikare et al. U.S. Patent Application Publication Number 2018/0308113 A1 (hereinafter Kopikare), and further in view of Taghaddos et al. U.S. Patent Application Publication Number 2013/0111323 A1 (hereinafter Taghaddos).

As per claims 69 and 82, Kopikare discloses a system (see survey system providing electronic survey on page 7 section [0067]) of assembling program code for execution on a platform; said system comprising 
defining a first lookup table which maps specified parameters against specified patterns (see survey system identify keywords, or parameters as claimed, to identify survey to provide on page 7 section [0069] and see using natural language processing NPL to identify pattern and derive meaning from the text on page 6 section [0062]); 
defining at least one macro portion (to be taught by Taghaddos) which is a function of a parameter and of a platform (see using keyword, or parameter as claimed, to query a database to identify electronic survey to the determined type on page 7 section [0068]); 
transmitting the at least one selected specified macro portion (to be taught by Taghaddos) specified by a parameter in the first lookup table as a function of the platform (see generate and send a survey communication to the recipients step 216 on page 8 section [0076]); 
installing the at least one selected specified macro portion in an application on the platform (see installing and run the survey in an application on the correct type of platform such as email, social media communications, text message on page 8 section [0077]); 
executing the at least one selected specified macro portion on the platform (see user recipients runs the survey communication and providing results on page 8 section [0078]).
Kopikare do not disclose expressly: defining at least one macro portion which is a function of a parameter and of a platform (see using keyword, or parameter as claimed, to query a database to identify electronic survey to the determined type on page 7 section [0068]); 
transmitting the at least one selected specified macro portion specified by a parameter in the first lookup table as a function of the platform.
Taghaddos teaches: defining at least one macro portion which is a function of a parameter and of a platform (see using survey templates, or macro portion as claimed, to provide pre-built question types on page 3 section [0042] and see survey template with different types, or parameter as claimed, on page 3 section [0043-0050]); 
transmitting the at least one selected specified macro portion specified by a parameter in the first lookup table (see up a database 181, or first lookup table as claimed, for the stored survey template on page 2 section [0032]) as a function of the platform (see sending selected survey to a device and play on survey player application 142-1 on page 2 section [0030]).
Kopikare and Taghaddos are analogous art because they are from the same field of endeavor, survey management systems.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use a macro portion to compose and transmit the survey.  The motivation for doing so would have been to provider pre-build and popular survey to the user as convenience (see page 3 section [0042]).  Therefore, it would have been obvious to combine Kopikare and Taghaddos for the benefit of macro portion for survey to obtain the invention as specified in claims 69, 82.

As per claim 70, Kopikare and Taghaddos disclose the system of claim 69 wherein the macro portions include merge portion links; each merge portion link linking to code which is a function of a parameter (see providing small line of HTML embed code on page 4 section [0068] in Taghaddos and see using hyperlink on page 8 section [0076] in Kopikare).

As per claim 71, Kopikare and Taghaddos disclose the system of claim 69 wherein a user may define a new parameter in the first lookup table (see user selection of new parameter for template on page 3 section [0042] in in Taghaddos).

As per claim 72, Kopikare and Taghaddos disclose the system of claim 71 wherein the new parameter is defined with the assistance of a portal executing on the web enabled server (see using provided prebuilt survey template through provided collections interface on page 3 section [0042] from a webserver in Figure 4A in in Taghaddos).

As per claim 73, Kopikare and Taghaddos disclose the system of claim 72 wherein the portal issues a macro portion to the platform in response to execution/invoking of a “new parameter” parameter in the macro mapping table (see looking up database 181 to retrieve the survey templates, or macro portion as claimed, based on the selected parameter on page 2 section [0032] in Taghaddos).

As per claim 74, Kopikare and Taghaddos disclose the system of claim 73 wherein the parameter which the user may define is a new meeting type identified by a new meeting type email address in the macro mapping table (see provide the survey type by email on page 8 section [0077] in Kopikare).

As per claim 75, Kopikare and Taghaddos disclose the system of any one of claim 69 wherein the system can generate a new parameter or in response to a user invoking execution of a parameter or the new parameter is a meeting type (see adding a new parameter as conference feedback type on page 3 section [0046] in Taghaddos).

As per claim 76, Kopikare and Taghaddos disclose the system of claim 75 wherein the new parameter causes reports in the form of a summary of responses to multiple meetings which can be recurring (see analyzing subsequent or recurring survey communications on page 12 section [0106] in Kopikare).

As per claim 77, Kopikare and Taghaddos disclose the system of claim 69 wherein the parameter is in the form of a meeting type descriptor (see adding a new parameter as conference feedback type on page 3 section [0046] in Taghaddos).

As per claim 78, Kopikare and Taghaddos disclose the system of claim 69 wherein the first lookup table is a macro mapping table (see looking up database 181 to retrieve the survey templates, or macro portion as claimed, based on the selected parameter on page 2 section [0032] in Taghaddos).

As per claim 79, Kopikare and Taghaddos disclose the system of claim 69 wherein a specified parameter includes a meeting type email address (see provide the survey type by email on page 8 section [0077] and see extracting user email parameters on page 6 section [0057] in Kopikare).

As per claim 80, Kopikare and Taghaddos disclose the system of claim 69 wherein a specified parameter includes a question or a response element (see different types of question response such as like/dislike, number rating, or short answer on page 3 section [0051-0060] in Taghaddos).

As per claim 81, Kopikare and Taghaddos disclose the system of claim 69 wherein transmission is a function of meeting participant email address (see extracting user email parameters on page 6 section [0057] in Kopikare).

As per claim 83, Kopikare and Taghaddos disclose the system of claim 82 wherein the platform is selected from a group consisting of: an email platform; a browser platform; or a smart phone platform; and the application is selected from a group consisting of: a browser; an application executable on a smartphone; an email application executable on a digital device (see email platform, web browser social media platform, text message application platform on page 8 section [0077] and see different platforms on page 3 section [0034] and page 4 section [0044] in Kopikare and see survey player application 142-1 running on smart phone and other data enabled devices on page 2 section [0030] in Taghaddos).

As per claim 84, Kopikare and Taghaddos disclose the system of claim 69 wherein authorised users are granted the right to schedule reports on aggregated meetings from specific customers or the reports may take the form of standard reports such as program or sales review reports or reports from sets of associated meetings defined by the users with parameters defined that can also defined by users (see defining sender user to receive survey feedback on page 3 section [0032] and page 6 section [0058] in Kopikare).

As per claim 85, Kopikare and Taghaddos disclose the system of claim 69 further including a portal which provides a facility for additional communication to be added to a communication made by the system (see providing additional communication such as notification to the sender to receive additional survey information on page 6 section [0058] in Kopikare).


Allowable Subject Matter
Claims 86-88 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naef U.S. Patent Application Publication Number 2010/0146058 A1.  Meeting query creation (see section [0017-0020]).
Fuerst U.S. Patent Number 6,189,029 B1.  Electronic survey creation system (see Abstract).
Flender et al. U.S. Patent Application Publication Number 2003/0204437 A1.  Identifying surveys from a database list (see section [0003]).
Van Luchene U.S. Patent Application Publication Number 2007/0192166 A1.  Generating survey question based on keyword (see Abstract).
Herz et al. U.S. Patent Number 10,475,100 B1.  Survey database macro (see Figure 14 and section 48).
Kaufman et al. U.S. Patent Application Publication Number 2017/0032395 A1.  Surveys categorized and stored in a central database (see Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451